                                                                            FILED
                        UNITED STATES DISTRICT COURT                  July 09, 2021
                       EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-cr-00005-WBS

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
MARK SQUATRITO,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release MARK SQUATRITO ,

Case No. 2:21-cr-00005-WBS Charge 21 USC § 841(a)(1), 841(b)(1)(B), and 846 ,

from custody for the following reasons:

                 X     Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other):

      Issued at Sacramento, California on July 09, 2021 at 2:26 PM.



                                    By:

                                          Magistrate Judge Allison Claire
